Citation Nr: 1647730	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-06 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right lower extremity radiculopathy.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected left lower extremity radiculopathy.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1985 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his March 2013 Substantive Appeal, the Veteran requested a Board hearing by live videoconference.  However, in a September 2016 correspondence, the Veteran withdrew his request.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Vetearn if further action is required.


REMAND

Remand is required in this case to consider additional evidence and issue an SSOC regarding all issues on appeal.

First, the Board finds that an SSOC is required regarding the issue of entitlement to TDIU.  A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran submitted a TDIU claim in March 2016 based on his service-connected back disability, of which the issues on appeal are associated with.  In June 2016, the RO denied the Veteran's claim.  Although the Veteran has not appealed, the Board nonetheless finds that the issue is implicitly on appeal.  See also VA Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 2, Section F.4.m.

Second, a significant amount of evidence has been gathered by VA and associated with the claims file since the issuance of the February 2013 Statement of the Case.  Although the automatic waiver provision applies to this case as the substantive appeal was filed in March 2013, that provision is limited to evidence submitted by the claimant.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  The Veteran has not requested initial AOJ review of all evidence submitted after his March 2013 Substantive Appeal.  Thus, the Board may review newly received evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Consider whether any additional development should be conducted regarding the Veteran's TDIU claim, to include whether a social and industrial survery should be conducted.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims regarding the issues of entitlement to a TDIU and increased disability ratings for bilateral lower extremity radiculopathy must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

